UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 FAWZI KHALED A.F. AL ODAH, et al.,

         Petitioners,

         v.                                                  Civil Action No. 02-828 (CKK)
 UNITED STATES, et al.,

         Respondents.


                                             ORDER
                                          (June 16, 2009)

       The Court held a closed-session Status Hearing in the above-captioned case on June 16,

2009. For the reasons stated on the record, it is, this 16th day of June, 2009, hereby

       ORDERED that Respondents’ Motion to Admit Hearsay Evidence with a Presumption

of Accuracy and Authenticity is GRANTED-IN-PART as to the admission of hearsay and

HELD-IN-ABEYANCE-IN-PART as to presumptions of accuracy and authenticity, which shall

be resolved in the context of the individual Petitioners’ Merits Hearings; it is further

       ORDERED that Petitioners’ Motion to Admit Hearsay is GRANTED; it is further

       ORDERED that Respondents’ Motion to Amend the Statement of Facts and Exhibit List

as to Petitioner Fayiz Al Kandari is GRANTED; it is further

       ORDERED that Petitioners’ Motion to Exclude Documents Provided to Counsel Only in

Redacted Form is DENIED-AS-MOOT; it is further

       ORDERED that the following motions shall be HELD-IN-ABEYANCE and resolved in

the context of the individual Petitioners’ Merits Hearings: Petitioners’ Motion to Exclude

Certain Statements of Petitioner Fouad Al Rabiah; Petitioners’ Motion to Exclude Certain
Evidence and Allegations that Have Not Been Shown to Them; Petitioners’ Motion to Exclude

Certain Documents as to which the Government Has Failed to Establish Authenticity or

Relevance to Petitioners; Petitioners’ Motion to Exclude Reports Related to Alleged

Photographic Identifications; it is further

       ORDERED that Petitioners’ Motion for Sanctions is HELD-IN-ABEYANCE, but the

Court shall ORDER that the traverses filed by other petitioners in Guantanamo Bay habeas

proceedings shall be considered reasonably available for purposes of Respondents’ obligations to

review and disclose exculpatory evidence pursuant to the Case Management Order, as amended,

and this Court’s Discovery Orders; it is further

       ORDERED that the Court shall hold a Merits Hearing for Petitioner Khaled Al Mutairi

on July 6, 2009, at 9:30 A.M., in Courtroom 28A, to continue on July 7, 2009, at 9:30 A.M., in

Courtroom 28A, if necessary. In connection with this hearing, the record for the Court’s

consideration shall consist of all evidence identified in the parties’ respective Witness and

Exhibit Lists. Motions for leave to amend the parties’ respective Witness and Exhibit Lists or

Respondents’ Statement of Facts must be filed no later than June 29, 2009. The parties are on

notice that any evidence that has not been identified in the Witness and Exhibit Lists and

disclosed to opposing counsel on or before June 29, 2009, may be excluded from consideration

by the Court. The only two exceptions to the June 29, 2009 deadline shall be (1) documents

offered solely for the rebuttal of arguments made at the Merits Hearing that could not reasonably

have been anticipated prior to June 29, 2009, or (2) exculpatory information, as to which

Respondents have a continuing obligation to disclose to Petitioners; it is further

       ORDERED that the Court shall hold a Merits Hearing for Petitioner Fawzi Al Odah on


                                                   2
July 20, 2009 at 9:30 A.M., in Courtroom 28A, to continue on July 21, 2009, at 9:30 A.M., in

Courtroom 28A, if necessary. In connection with this hearing, the record for the Court’s

consideration shall consist of all evidence identified in the parties’ respective Witness and

Exhibit Lists. Motions for leave to amend the parties’ respective Witness and Exhibit Lists or

Respondents’ Statement of Facts must be filed no later than July 13, 2009. The parties are on

notice that any evidence that has not been identified in the Witness and Exhibit Lists and

disclosed to opposing counsel on or before July 13, 2009, may be excluded from consideration

by the Court. The only two exceptions to the July 13, 2009 deadline shall be (1) documents

offered solely for the rebuttal of arguments made at the Merits Hearing that could not reasonably

have been anticipated prior to June 29, 2009, or (2) exculpatory information, as to which

Respondents have a continuing obligation to disclose to Petitioners; it is further

       ORDERED that the parties shall confer and file Joint Proposed Procedures for

Petitioners’ Merits Hearings on or before June 19, 2009; and it is further

       ORDERED that the Court shall hold a conference call on June 17, 2009, at 10:00 A.M.,

during which Respondents shall describe the volume of documents in the Guantanamo Review

Task Force database associated with each of the four Petitioners, and the estimated time it would

take to review and disclose documents to Petitioners in accordance with the Court’s April 7,

2009 Order.

       SO ORDERED.

Date: June 16, 2009

                                                              /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge


                                                 3